United States Court of Appeals
                     For the First Circuit


No. 17-1593

                    SEXUAL MINORITIES UGANDA,

                      Plaintiff, Appellee,

                               v.

         SCOTT LIVELY, individually and as President of
                    Abiding Truth Ministries,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Selya and Barron, Circuit Judges.


     Mathew D. Staver, Horatio G. Mihet, Roger K. Gannam, Daniel
J. Schmid, Mary E. McAlister, and Liberty Counsel on brief for
appellant.
     Pamela C. Spees, Jeena D. Shah, Baher Azmy, Judith Brown
Chomsky, and Center for Constitutional Rights on brief for
appellee.


                         August 10, 2018
             SELYA, Circuit Judge.              This appeal reminds us that

federal courts of appeals have no roving writ to review either a

district court's word choices or its run-of-the-mill interlocutory

orders.    Given these limitations, we are left with two questions,

the first of which can be resolved through principles of judicial

estoppel     and   the   second    of   which    can   be    resolved    through   a

recognition of the district court's broad discretion with respect

to supplemental jurisdiction.              When all is said and done, we

dismiss    some    portions   of    this   appeal      for   want   of   appellate

jurisdiction and otherwise affirm the district court's dismissal

of the underlying action.

I. BACKGROUND

             We start by rehearsing the travel of the case.                  Those

who hunger for greater factual detail should consult the district

court's exegetic rescripts. See Sexual Minorities Uganda v. Lively

(Lively II), 254 F. Supp. 3d 262 (D. Mass. 2017); Sexual Minorities

Uganda v. Lively (Lively I), 960 F. Supp. 2d 304 (D. Mass. 2013).

             Plaintiff-appellee Sexual Minorities Uganda (SMUG) is an

unincorporated association whose members have banded together to

advocate for fair and equal treatment of lesbian, gay, bisexual,

transgender, and intersex (LGBTI) people living in that nation.

In   2012,    SMUG   repaired      to    the     federal     district    court     in

Massachusetts and sued defendant-appellant Scott Lively, asserting

a claim under the Alien Tort Statute (ATS), 28 U.S.C. § 1350, and


                                        - 2 -
common-law    claims   for     negligence      and    civil     conspiracy.       The

complaint premised jurisdiction both on the ATS and on diversity

of citizenship.      As an anchor to windward, SMUG also invoked the

district court's supplemental jurisdiction over the state-law

claims.

             The   district    court    denied       Lively's    first   motion   to

dismiss, see Lively I, 960 F. Supp. 2d at 335, and the parties

embarked on extensive pretrial discovery.                In due season, Lively

moved for summary judgment on all claims.                    See Fed. R. Civ. P.

56(a).    He argued, inter alia, that the district court lacked

subject-matter jurisdiction over the ATS claim due to the absence

of evidence of unlawful domestic conduct, see Kiobel v. Royal Dutch

Petroleum Co., 569 U.S. 108, 124-25 (2013); that the court lacked

diversity jurisdiction; and that the court should decline to

exercise supplemental jurisdiction over the pendent state-law

claims.   SMUG opposed the motion, but the district court granted

it,   dismissing     the      ATS   claim      for    want    of   subject-matter

jurisdiction and declining to exercise supplemental jurisdiction

over the state-law claims (which it dismissed without prejudice).

See Lively II, 254 F. Supp. 3d at 270-71.               Although Lively was the

prevailing party, he nonetheless appealed.




                                       - 3 -
II. ANALYSIS

               Lively chiefly faults the district court for including

a series of unflattering statements in its dispositive opinion.1

Second, he says that the district court should have exercised

diversity jurisdiction over SMUG's state-law claims.                    Diversity

jurisdiction         aside,   he    challenges    both   the   district      court's

refusal to exercise supplemental jurisdiction over SMUG's state-

law claims and its dismissal of those claims without prejudice

(rather than with prejudice).                 Finally, he contends that the

district court should have granted his first motion to dismiss in

2013.       We take up these plaints one by one.

                    A. Purging the District Court's Opinion.

               In    his   most    loudly    bruited   claim   of   error,    Lively

beseeches us to purge certain unflattering statements from the

district court's dispositive opinion.              See, e.g., supra n.1.       None

of these statements, though, have any bearing on the analytical

foundations of the dispositive order or impact the result.                      The

statements are, therefore, dicta and, as such, they lack any

binding or preclusive effect.               See Kastigar v. United States, 406
U.S. 441, 454-55 (1972); United States v. Barnes, 251 F.3d 251,



        1
       Most prominently, the court suggested that Lively "aided
and abetted a vicious and frightening campaign of repression
against LGBTI persons in Uganda" and that such actions amounted to
"violations of international law." Lively II, 254 F. Supp. 3d at
264.


                                        - 4 -
258 (1st Cir. 2001).     Because they are not "in any sense necessary

to   the   district    court's   judgment,"   we   lack   jurisdiction     to

entertain Lively's request that we excise them.           United States v.

Ottati & Goss, Inc., 900 F.2d 429, 443 (1st Cir. 1990) (Breyer,

J.); see California v. Rooney, 483 U.S. 307, 311 (1987) (per

curiam).    We explain briefly.

            Lively's    jurisdictional     statement      in   this     court

predicated appellate jurisdiction on 28 U.S.C. § 1291. In enacting

section 1291, Congress authorized the federal courts of appeals to

review final orders and judgments of lower federal courts.                See

Cunningham v. Hamilton Cty., 527 U.S. 198, 203 (1999).                We thus

review "judgments, not statements in opinions."           Black v. Cutter

Labs., 351 U.S. 292, 297 (1956); see Williams v. United States (In

re Williams), 156 F.3d 86, 90 (1st Cir. 1998). Generally speaking,

only a party aggrieved by a final order or judgment may avail

himself of the statutory right to appeal embodied in section 1291.2

See Cunningham, 527 U.S. at 203; Espinal-Dominguez v. Puerto Rico,



      2Like most general rules, the rule of finality is subject to
exceptions and variations. For instance, the Supreme Court has
recognized a "narrow class" of appealable interlocutory orders
"that are conclusive, that resolve important questions completely
separate from the merits, and that would render such important
questions effectively unreviewable on appeal from final judgment
in the underlying action" if not immediately reviewed. Dig. Equip.
Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994); see Cohen
v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949). Lively
does not contend that this collateral order doctrine has any
relevance here.


                                   - 5 -
352 F.3d 490, 495 (1st Cir. 2003).           As a practical matter, this

means that we typically review appeals by parties who lost in the

lower court and confine our inquiry to findings that were necessary

to sustain the final judgment.        See Elec. Fittings Corp. v. Thomas

& Betts Co., 307 U.S. 241, 242 (1939); Vaquería Tres Monjitas,

Inc. v. Pagan, 748 F.3d 21, 27-28 (1st Cir. 2014).

          It follows that a party — like Lively — who has obtained

a favorable final judgment may not "seek review of uncongenial

findings not essential to the judgment and not binding upon [him]

in future litigation."    Mathias v. WorldCom Techs., Inc., 535 U.S.
682, 684 (2002) (per curiam); see Elkin v. Metro. Prop. & Cas.

Ins. Co. (In re Shkolnikov), 470 F.3d 22, 24 (1st Cir. 2006).                A

necessary corollary of this proposition is that "a winner cannot

appeal a judgment merely because there are passages in the court's

opinion that displease him."     Abbs v. Sullivan, 963 F.2d 918, 924

(7th Cir. 1992); see Navieros Inter-Americanos, S.A. v. M/V Vasilia

Express, 120 F.3d 304, 316 (1st Cir. 1997).              Such a praxis stems

not only from the language and clear intendment of section 1291

itself, but also from prudential considerations.               An appellate

court's "resources are not well spent superintending each word a

lower   court   utters   en   route     to   a   final     judgment   in   the

[appellant's] favor." Camreta v. Greene, 563 U.S. 692, 704 (2011).

We conclude, therefore, that we lack jurisdiction to entertain




                                 - 6 -
Lively's request that we purge certain unflattering comments from

the district court's opinion.

          To be sure, the Supreme Court has on rare occasions

determined that a party who won below was nonetheless injured by

a final judgment and that policies "of sufficient importance"

justified entertaining an appeal.   Id. (quoting Deposit Guar. Nat.

Bank v. Roper, 445 U.S. 326, 336 n.7 (1980)).       Lively labors to

fit his appeal into one such exception.     In Electrical Fittings,

the judgment contained a legal finding that was unfavorable to the

prevailing party.   See 307 U.S. at 242.   The Court entertained the

appeal, "not for the purpose of passing on the merits, but to

direct the reformation of the decree."     Id.

          Trying to fit this case into the contours of Electrical

Fittings is like trying to fit a square peg into a round hole.

The judgment from which Lively appeals simply dismisses SMUG's

action; it does not include any findings adverse to Lively.          The

Electrical Fittings exception has no application where, as here,

the language complained of does "not appear on the face of the

judgment" but, rather, appears in the accompanying opinion.         In re

DES Litig., 7 F.3d 20, 25 (2d Cir. 1993); accord United States v.

Fletcher ex rel. Fletcher, 805 F.3d 596, 605 (5th Cir. 2015).         In

short, there is nothing for us to excise.

          Searching   for   traction,   Lively   complains   that    the

challenged statements damaged his reputation.     Whether or not this


                                - 7 -
is true, the overriding principle is that "critical comments made

in   the   course   of    a   trial   court's    wonted      functions     —   say,

factfinding or opinion writing — . . . provide no independent basis

for an appeal."          In re Williams, 156 F.3d at 92.                 Lively's

embarrassment in the face of the district court's unflattering

comments, without more, cannot suffice to manufacture appellate

jurisdiction    where     none   exists.        See   id.;    see   also   In   re

Shkolnikov, 470 F.3d at 25.

            Leaving      no   stone    unturned,       Lively       attacks     the

unflattering comments from yet another direction.                    He contends

that the district court, acting ultra vires, entered findings on

the merits of the ATS claim and that we have jurisdiction to vacate

those findings.          In support, he notes that some courts have

entertained appeals by prevailing parties for the purpose of

vacating unfavorable merits-related findings entered by lower

courts after their subject-matter jurisdiction has dissipated.

See, e.g., Envtl. Prot. Info Ctr., Inc. v. Pac. Lumber Co., 257
F.3d 1071, 1077 (9th Cir. 2001); New Jersey v. Heldor Indus., Inc.,

989 F.2d 702, 708-09 (3d Cir. 1993).3                 Attempting to draw a


      3Most circuits — including this circuit — appear to have
taken a narrower view regarding the reviewability of findings that
are unnecessary to the judgment. See, e.g., Cooper Indus., Ltd.
v. Nat'l Union Fire Ins. Co. of Pittsburgh, 876 F.3d 119, 126 (5th
Cir. 2017)("Appellate courts review judgments, not opinions.");
Tesco Corp. v. Nat'l Oilwell Varco, L.P., 804 F.3d 1367, 1379 (Fed.
Cir. 2015) (same); United States v. Rivera, 613 F.3d 1046, 1051
(11th Cir. 2010) (same); United States v. Accra Pac, Inc., 173


                                      - 8 -
parallel, Lively submits that the court below adjudicated SMUG's

claim under international law even after recognizing the absence

of federal subject-matter jurisdiction over that claim.

          This attempt at parallelism does not withstand scrutiny.

We agree that a decision on the merits by a court lacking subject-

matter jurisdiction is an utter nullity, without binding effect.

See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 101-02

(1998).   Here, however, the district court never purported to

adjudicate the substantive merits of SMUG's ATS claim.    Rather, it

limited itself to "[t]he much narrower and more technical question"

of whether the evidence of domestic misconduct was sufficient to

confer subject-matter jurisdiction over the claim.   Lively II, 254
F. Supp. 3d at 264.    Lively's argument that the district court

decided the merits of the ATS claim is simply wrong.4

          At times, Lively suggests that a different provision,

28 U.S.C. § 2106, operates independently to supply a basis for

appellate jurisdiction.   This argument misses the mark.    Section


F.3d 630, 632 (7th Cir. 1999) (same); In re Williams, 156 F.3d at
90 (same).   For present purposes, it suffices for us to assume
(without deciding) that the slightly broader view articulated in
the cases upon which Lively relies may be good law.
     4 The district court did suggest in passing that Lively might
have violated international law, but it did so without any
meaningful analysis. See Lively II, 254 F. Supp. 3d at 264. This
suggestion is plainly dictum.     As a result, it should not be
accorded any binding effect in future litigation between the
parties. See Barnes, 251 F.3d at 258; Dedham Water Co. v.
Cumberland Farms Dairy, Inc., 972 F.2d 453, 459 (1st Cir. 1992).


                              - 9 -
2106 empowers courts of appeals to "affirm, modify, vacate, set

aside or reverse any judgment, decree, or order of a court lawfully

brought before it for review" and to "remand the cause and direct

the entry of such appropriate judgment, decree, or order, or

require such further proceedings to be had as may be just under

the circumstances."           The statute thus enumerates the extensive

remedial authority available to a court of appeals, see Will v.

Calvert    Fire    Ins.      Co.,   437 U.S. 655,    661      (1978)   (plurality

opinion), not the sort of orders that may be appealed.

            That      ends    this    aspect       of    the     matter.      We   lack

jurisdiction to entertain Lively's importunings that we purge

certain unflattering comments from the district court's opinion.

Consequently, this portion of Lively's appeal must be dismissed

for want of appellate jurisdiction.

      B. Alternative Basis for District Court Jurisdiction.

            The district court's dismissal of SMUG's ATS claim, see

Lively II, 254 F. Supp. 3d at 271, destroyed the primary hook on

which the district court's federal jurisdiction was hung.                          With

federal    jurisdiction        extinguished,        the    district        court   moved

directly    to    a   consideration         of     whether     it    should    exercise

supplemental jurisdiction over what it viewed as SMUG's pendent

state-law claims.         See id. at 270-71.            On appeal, Lively asserts

that the district court missed a step:                  SMUG's complaint contained

an allegation of diversity jurisdiction, see 28 U.S.C. 1332(a),


                                          - 10 -
and — in Lively's view — that allegation assured the district

court's   jurisdiction     over    SMUG's     state-law   claims   even   after

SMUG's foundational federal claim was jettisoned.

           We   accept    the     underlying    premise   on   which   Lively's

assertion rests: when a district court has diversity jurisdiction,

it normally has the obligation to exercise that jurisdiction.              See

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 356 (1988).                  We

disagree, however, with Lively's conclusion.                   Although SMUG's

complaint alleged jurisdiction under the ATS and the diversity

statute, Lively consistently argued in the district court that

diversity jurisdiction was a myth.          For example, Lively denied the

existence of diversity jurisdiction in his answer to the complaint.

Likewise, in his summary judgment brief, Lively maintained that

"SMUG cannot establish diversity jurisdiction."

           Given the "no diversity" litigating position that Lively

adopted in the district court, SMUG argues that he should be

foreclosed,     as   a   matter    of   equity,   from    taking   a   directly

contradictory position on appeal.             This argument hits home:      it

brings into bold relief the doctrine of judicial estoppel, under

which a litigant may be precluded "from prevailing in one phase of

a case on an argument and then relying on a contradictory argument

to prevail in another phase."           Pegram v. Herdrich, 530 U.S. 211,

227 n.8 (2000).          Such an equitable doctrine safeguards "the

integrity of the courts by preventing parties from improperly


                                     - 11 -
manipulating the machinery of the judicial system."                Alt. Sys.

Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir. 2004).

           Judicial estoppel is not to be applied by a court as a

matter of course but, rather, is to be applied at the court's

discretion.     See New Hampshire v. Maine, 532 U.S. 742, 750 (2001).

This discretion is not boundless.        See id.   Judicial estoppel must

be "applied with caution to avoid impinging on the truth-seeking

function of the court."        Perry v. Blum, 629 F.3d 1, 11 (1st Cir.

2010) (quoting Teledyne Indus., Inc. v. NLRB, 911 F.2d 1214, 1218

(6th Cir. 1990)).

           Here, however, judicial estoppel is a good fit.             Taken

element by element, the doctrine appears closely tailored to the

circumstances of the case, and the relevant equities weigh heavily

in favor of a straightforward application of judicial estoppel.

           It is settled that a party may be judicially estopped

when its current position is plainly inconsistent with its earlier

position, see New Hampshire, 532 U.S. at 750, such that the two

positions are "mutually exclusive," Alt. Sys. Concepts, 374 F.3d

at 33.     In addition, the party must have persuaded the first

tribunal   to   accept   its   earlier   position,   such   that    judicial

adoption "of an inconsistent position in a later proceeding would

create 'the perception that either the first or the second court

was misled.'"     New Hampshire, 532 U.S. at 750 (quoting Edwards v.

Aetna Life Ins. Co., 690 F.2d 595, 599 (6th Cir. 1990)); see Alt.


                                   - 12 -
Sys. Concepts, 374 F.3d at 33.   Finally, the court should consider

whether the party "seeking to assert an inconsistent position would

derive an unfair advantage or impose an unfair detriment on the

opposing party if not estopped."5   New Hampshire, 532 U.S. at 751.

What counts most "is not whether a party . . . relied on the

[prior] position, but rather whether the court did so in reaching

its decision."     Rederford v. U.S. Airways, Inc., 589 F.3d 30, 38

(1st Cir. 2009).

          The first element of the judicial estoppel framework is

not open to serious question:     Lively all but concedes that his

position on appeal flatly contradicts the position that he took

below.   The second element is also satisfied.    An issue need not

always be decided explicitly but, rather, may sometimes be decided

implicitly, as when the resolution of that issue comprises, either

logically or practically, an essential part of the ordering court's

decision. See Stoehr v. Mohamed, 244 F.3d 206, 208 (1st Cir. 2001)

(per curiam). So it is here. The district court unarguably bought

what Lively was selling:     although it did not expressly address

the existence vel non of diversity jurisdiction in its dispositive

ruling, its dismissal of the action necessarily adopted Lively's

argument that diversity jurisdiction was lacking.       No more is



     5 We note that the presence of this third element, though
relevant, is "not a sine qua non" for the application of judicial
estoppel. Alt. Sys. Concepts, 374 F.3d at 33.


                                - 13 -
exigible to satisfy the second element.               See United States v.

Pakala, 568 F.3d 47, 60 (1st Cir. 2009).

           So,   too,   the   third   element   was    satisfied.   Lively

obtained a significant benefit from his disavowal of diversity

jurisdiction:     an order terminating the five-year-long federal

case against him and forcing SMUG to litigate outside its preferred

forum.

           To complete the picture, we do not believe either that

SMUG would obtain an undue benefit or that Lively would be unfairly

disadvantaged were we to apply judicial estoppel.           After all, both

sides remain free to litigate the state-law claims on the merits

in an appropriate forum.      Cf. United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966) (observing that state courts provide "a

surer-footed reading" of state law); Kando v. R.I. State Bd. of

Elections, 880 F.3d 53, 61 n.4 (1st Cir. 2018) (recognizing that

state courts are best equipped "to expand the frontiers of state

law").   Although Lively raises a gallimaufry of defenses to the

state-law claims under the First Amendment, our decision in no way

forecloses him from raising these merits-based defenses in state

court.   See Burt v. Titlow, 571 U.S. 12, 19 (2013).

           In this case, there is every reason to invoke judicial

estoppel — and no sound reason to discard it.                 We conclude,

therefore, that the doctrine of judicial estoppel operates to hold

Lively to his prior representations regarding the absence of


                                  - 14 -
diversity jurisdiction.          Thus, judicial estoppel bars Lively's

belated    effort    to   show   that   the   district    court,     even   after

dismissing the ATS claim, had an alternative basis for federal

subject-matter jurisdiction.

            Seeking to shift the trajectory of the debate, Lively

argues that principles of estoppel are inappropriate in the context

of subject-matter jurisdiction.           In support, he relies on the

proposition that subject-matter jurisdiction cannot be waived or

created by acquiescence.         See Gonzalez v. Thaler, 565 U.S. 134,

141 (2012); see also Lawless v. Steward Health Care Sys., LLC, 894
F.3d 9, 16 (1st Cir. 2018).        This proposition is unassailable:           it

arises out of a frank recognition that the boundaries of federal

subject-matter jurisdiction are circumscribed by Article III and

congressional action, with the result that a federal court may not

employ equitable doctrines in a manner that would gratuitously

enlarge federal judicial authority.           See Erie Ins. Exch. v. Erie

Indem. Co., 722 F.3d 154, 162-63 (3d Cir. 2013).

            Lively    overlooks,    though,     that     this   is   a   one-way

ratchet.    Even though federal subject-matter jurisdiction cannot

be established through waiver or estoppel, it may be defeated by

waiver or estoppel.       For example, a federal court is not required

to assume jurisdiction under a theory that a party has waived.

See Merrell Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 809 n.6

(1986); Am. Vantage Cos. v. Table Mountain Rancheria, 292 F.3d


                                    - 15 -
1091, 1101 & n.11 (9th Cir. 2002); Kale v. Combined Ins. Co. of

Am., 924 F.2d 1161, 1165, 1169 (1st Cir. 1991).                So, too, although

the doctrine of judicial estoppel cannot be applied to create

federal subject-matter jurisdiction that is otherwise lacking, it

may be applied to prevent a party from basing federal subject-

matter jurisdiction on facts that directly contradict his previous

representations to another tribunal.               See Lydon v. Bos. Sand &

Gravel Co., 175 F.3d 6, 12-13 (1st Cir. 1999).

              Lydon    guides     our   inquiry.     There,      we     deemed    it

appropriate to apply judicial estoppel in order to prevent a party

from gaining an advantage through "patently unfair" conduct that

was "destructive to the integrity of the judicial system."                  Id. at

13.       The same sort of situation obtains here:               Lively and his

counsel owed a duty of candor to the district court, see Nix v.

Whiteside, 475 U.S. 157, 174 (1986); see also Fed. R. Civ. P. 11;

they told that court that diversity jurisdiction did not exist;

and they secured a dismissal of the pending federal suit, partially

as    a    result     of   that   disclaimer.       When   a    party     makes   a

representation to a court, there is no unfairness in insisting

that he live with its consequences.                Accordingly, there is no

principled way in which we can now permit Lively to embrace a

directly contradictory position "simply because his interests have

changed."       New Hampshire, 532 U.S. at 749 (quoting Davis v.

Wakelee, 156 U.S. 680, 689 (1895)).                Any other outcome would


                                        - 16 -
"rais[e] the specter of inconsistent determinations and endanger[]

the integrity of the judicial process."           Alt. Sys. Concepts, 374
F.3d at 33.

         C. Refusal to Exercise Supplemental Jurisdiction.

             As a fallback, Lively complains that the district court

abused   its   discretion   in   declining   to    exercise   supplemental

jurisdiction over SMUG's state-law claims.          In Lively's view, the

court should have exercised such jurisdiction, resolved SMUG's

pendent claims in his favor, and dismissed them with prejudice.

             We have jurisdiction to review this plaint.         When the

district court declined to exercise supplemental jurisdiction, it

dismissed SMUG's state-law claims without prejudice.           See Lively

II, 254 F. Supp. 3d at 270-271.              We may hear a prevailing

defendant's appeal on a dismissal without prejudice when the

defendant argues that the case should have been dismissed with

prejudice.     See El Paso Nat. Gas Co. v. United States, 750 F.3d
863, 885 (D.C. Cir. 2014); Briscoe v. Fine, 444 F.3d 478, 495-96

(6th Cir. 2006); H.R. Techs., Inc. v. Astechnologies, Inc., 275
F.3d 1378, 1382 (Fed. Cir. 2002); Amazon, Inc. v. Dirt Camp, Inc.,

273 F.3d 1271, 1275-76 (10th Cir. 2001); Labuhn v. Bulkmatic

Transp. Co., 865 F.2d 119, 122 (7th Cir. 1988); see also 15A

Charles Alan Wright et al., Federal Practice and Procedure § 3914.6

(3d ed. 2018).    Such a defendant suffers a cognizable injury since

the decree, rather than terminating the litigation, subjects him


                                  - 17 -
to the risks of additional proceedings in state court.6            See Jarvis

v. Nobel/Sysco Food Servs. Co., 985 F.2d 1419, 1424-26 (10th Cir.

1993); Disher v. Info Res., Inc., 873 F.2d 136, 138-39 (7th Cir.

1989).

            Although Lively wins the jurisdictional battle over this

issue, he loses the war.           On the merits, we find his argument

unpersuasive.      The baseline rule is that the dismissal of a

foundational federal claim does not deprive a federal court of

authority    to   exercise      supplemental     jurisdiction   over    pendent

state-law claims.       See Lawless, 894 F.3d at 19.          Instead, such a

dismissal "sets the stage for an exercise" of the district court's

broad discretion.       Roche v. John Hancock Mut. Life Ins. Co., 81
F.3d 249, 256-57 (1st Cir. 1996). In such a situation, the factors

to be considered by a district court in determining whether to

exercise    supplemental     jurisdiction       include    "judicial   economy,

convenience, fairness, and comity."             Cohill, 484 U.S. at 350 n.7.

Additionally,     the   court    may    consider   other    relevant   factors,

including the presence of novel or sensitive issues of state law.




     6 Although there is a suggestion in one of our earlier cases
that a party may lack standing to appeal a without-prejudice
dismissal, see Kale, 924 F.2d at 1169 (dictum), this suggestion
was not made in a situation in which the complaining party was
arguing for a with-prejudice dismissal.       In any event, the
suggestion is dictum and, as such, lacks any binding effect. See
Dedham Water, 972 F.2d at 459.


                                       - 18 -
See Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168, 1177 (1st Cir.

1995); see also 28 U.S.C. § 1367(c)(1).

             Upon   the   pretrial   dismissal      of   SMUG's   foundational

federal claim, the district court assessed the appropriate mix of

factors.     It concluded that the balance of those factors favored

dismissal of the state-law claims.        See Lively II, 254 F. Supp. 3d

at 270-71.    In reaching this conclusion, the court emphasized that

the state-law claims raised sensitive and undeveloped questions of

state law.    See id.     Weighing everything in the balance, the court

declined to exercise supplemental jurisdiction over the state-law

claims and dismissed them without prejudice.              See id.   On whole-

record review, we discern no abuse of discretion in the district

court's declination of supplemental jurisdiction.

             Lively's asseveration that the district court should

have dismissed the state-law claims with prejudice rings hollow.

It is clear beyond hope of contradiction that a district court,

upon   appropriately         declining        to     exercise     supplemental

jurisdiction, must dismiss the unadjudicated state-law claims

without prejudice, not with prejudice.             See United States ex. rel.

Kelly v. Novartis Pharms. Corp., 827 F.3d 5, 16 (1st Cir. 2016).

The court below properly applied this prescription.




                                     - 19 -
                             D. A Loose End.

           There is one loose end.         Lively asks us to reverse the

district court's 2013 order denying his first motion to dismiss.

However, we lack jurisdiction to entertain this claim of error.

           As   we   have    said,   our    appellate   jurisdiction   is

ordinarily limited to the review of final orders and judgments.

See In re Shkolnikov, 470 F.3d at 24.         Under section 1291, "prior

interlocutory orders merge with the final judgment in a case, and

the interlocutory orders (to the extent that they affect the final

judgment) may be reviewed on appeal from the final order."         In re

Westinghouse Sec. Litig., 90 F.3d 696, 706 (3d Cir. 1996) (Alito,

J.).   By contrast, interlocutory orders that have no impact on the

final judgment are generally unreviewable.         See Hoefer v. Bd. of

Educ., 820 F.3d 58, 62 (2d Cir. 2016); Klamath Strategic Inv. Fund

ex rel. St. Croix Ventures v. United States, 568 F.3d 537, 546

(5th Cir. 2009).     This case falls within the general rule of non-

reviewability, not within any exception to it.

           Lively's first motion to dismiss was made under Federal

Rule of Civil Procedure 12(b).       When an order denying a Rule 12(b)

motion has no effect on the ultimate disposition of the case, that

order is unreviewable.      See Foy v. Schantz, Schantzman & Aaronson,

P.A., 108 F.3d 1347, 1350 (11th Cir. 1997).

           This is such a case.            Subsequent to the denial of

Lively's first motion to dismiss, see Lively I, 960 F. Supp. 2d at


                                 - 20 -
335,   Lively's    arguments   about   extraterritoriality   ultimately

prevailed:    the district court granted his summary judgment motion

and dismissed SMUG's ATS claim, see Lively II, 254 F. Supp. 3d at

271.   The district court's denial of Lively's first motion to

dismiss, therefore, "never ripened into a judgment and had no

effect on the outcome of the case."        Hoefer, 820 F.3d at 62-63.

As such, we lack jurisdiction to review it.      See Foy, 108 F.3d at

1350; cf. Ortiz v. Jordan, 562 U.S. 180, 183-84 (2011) (holding

denial of summary judgment unreviewable following full trial on

merits and verdict).

III. CONCLUSION

             We need go no further. For the reasons elucidated above,

we dismiss the appeal in part for want of appellate jurisdiction

and otherwise affirm the judgment below.      Costs shall be taxed in

favor of SMUG.



So Ordered.




                                 - 21 -